


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the
27th day of August, 2010 (the “Effective Date”), by and between LEO QUINTANILLA
and HECTOR QUINTANILLA of McMullen County, Texas (collectively, the
“Purchasers”), SUPREME OILFIELD SERVICES, INC., a Delaware corporation
(“Seller”), NYTEX ENERGY HOLDINGS, INC., a Delaware corporation (“NYTEX”), NYTEX
PETROLEUM, INC., a Delaware corporation (“NYTEX Petroleum”), and SUPREME FLUID
SERVICES PARTNERS, LLC, a Texas limited liability company (collectively,
including SOS, the “Sellers (NYTEX, NYTEX Petroleum and Sellers may be
collectively hereinafter referred to the “NYTEX Parties”), SUPREME VACUUM
SERVICES, INC., a Texas corporation (“Supreme Vacuum”), GOLDWELL INVESTMENTS,
INC., a Texas corporation (“Goldwell”), WELDON CUDE of Atascosa County, Texas
(“Cude”), and HILL MARTIN of Dallas County, Texas (“Martin”) (Seller, NYTEX,
NYTEX Petroleum, Purchasers, Supreme Vacuum, Goldwell, Cude and Martin may be
collectively hereinafter to the “Parties” or individually as a “Party”).


I.
Recitals


A.           Seller is the registered owner of 2,060.4 shares (the “Registered
Shares”) of the issued and outstanding common stock of Supreme Vacuum,
represented by Supreme Vacuum Stock Certificates No. 7 (1,470 shares) and 8
(590.4 shares); and


B.           Seller is also the legal and/or equitable owner of 75 shares of the
issued and outstanding common stock of Supreme Vacuum, represented by Supreme
Vacuum Stock Certificate No. 9, registered in the corporate records of Supreme
Vacuum in the name of Martin, together with the right of Martin to receive an
additional 125 shares of the common stock of Supreme Vacuum under the terms of
that certain Revenue Distribution Agreement dated December 30, 2008 (the “RDA”),
between Seller, Supreme Vacuum, Goldwell and Martin (collectively, the “Martin
Shares”); and


C.           Seller is further the legal and/or equitable owner of a note and/or
account originally receivable by Martin from Supreme Vacuum in the original
principal amount of $31.250.00 (the “Martin Note/Receivable”); and


D.           In addition to the RDA, one or more of the Parties to this
Agreement are also Parties to the following agreements:


1.           Amended and Restated Agreement and Plan of Reorganization dated as
of November 1, 2008 (the “Principal Agreement”), by and between the NYTEX
Parties and the Purchasers, Supreme Vacuum, Goldwell, Cude and Martin; and


2.           Buy-Sell Agreement dated as of December 30, 2008 (the “Buy-Sell
Agreement”), between Supreme Vacuum, Seller, Goldwell and Martin; and


3.           Voting Trust Agreement dated as of December 30, 2008, between
Goldwell, as Trustee, and Seller; and

 
 

--------------------------------------------------------------------------------

 
 


4.           Voting Trust Agreement dated as of December 30, 2008, between
Goldwell, as Trustee, and Martin; and


5.           Numerous other written and oral agreements and undertakings between
the Parties relating to the acquisition of common stock of Supreme Vacuum by
Seller and Martin and various and sundry other business dealings and
transactions between the Parties relating to these and other matters; and


The Principal Agreement, the Buy-Sell Agreement, the Voting Trust Agreement and
all of such prior agreements and undertakings between the Parties are
hereinafter collectively referred to as the “Prior Agreements”; and


E.           The Purchasers desire to purchase from the Seller the Registered
Shares, the Martin Shares and the Martin Note/Receivable for the cash sum of
$400,000.00; and


F.           Supreme Vacuum, acting through its Board of Directors, has
determined that it does not have the financial ability to exercise its right
under the Buy-Sell Agreement to purchase the Registered Shares and the Martin
Shares, and it has elected to waive its purchase right under the Buy-Sell
Agreement; and


G.           Goldwell, acting through its Board of Directors, has determined
that it does not have the financial ability to exercise its right under the
Buy-Sell Agreement to purchase the Registered Shares and the Martin Shares, and
it has elected to waive (i) its purchase right under the Buy-Sell Agreement and
(ii) its right under the Buy-Sell Agreement to require the Purchasers to release
and eliminate all guaranties of Supreme Vacuum debt by Purchasers and Cude; and


H.           Although it is uncertain whether Martin still has the right to
purchase the Registered Shares and the Martin Shares under the terms of the
Buy-Sell Agreement, Martin has elected to waiver any such right to purchase to
the extent same still exists.


II.
Representations and Warranties of Sellers


The NYTEX Parties hereby represent and warrant to Purchasers as follows:


A.           Organization, Standing and Authority; Execution and Delivery;
Enforceability.


1.           Each of the NYTEX Parties is a legal entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each of the NYTEX Parties has all requisite power and authority to
(i) enter into this Agreement and to consummate the transactions contemplated
hereby and thereby, and (ii) cause the Seller to transfer and assign the
Registered Shares, the Martin Shares and the Martin Note/Receivable
(collectively, the “Assets”), as applicable. All corporate and limited liability
company acts and other proceedings required to be taken by the NYTEX Parties to
authorize the execution, delivery and performance of this Agreement and to
consummate the transactions contemplated hereby, have been or will be, prior to
Closing, duly and properly taken.

  Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 Page
2 of 12
 

--------------------------------------------------------------------------------

 
 


2.           This Agreement has been duly executed and delivered by the NYTEX
Parties. 1 his Agreement constitutes a legal, valid and binding obligation of
the Sellers, enforceable against such NYTEX Parties in accordance with its
terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by the NYTEX Parties
do not, and the consummation of the transactions contemplated hereby and the
compliance by the NYTEX Parties with the terms and conditions hereof will not,
conflict with, or result in any violation of, breach or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation, payment or acceleration of any obligation or to loss of benefit
under, or result in the creation of any liens, claims, encumbrances, security
interests, options, charges, licenses to third parties or other restrictions of
any kind under any provision of the Sellers’ organizational documents, any other
documents affecting the NYTEX Parties or judicial or regulatory order or decree
affecting the NYTEX Parties, except for the right of first refusal granted under
the Buy-Sell Agreement, which rights are waived by Supreme Vacuum, Goldwell and
Martin in accordance with Section III(D) herein.


2.           No consent, waiver, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to the NYTEX
Parties in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.


C.           Title. Seller holds full and valid legal and equitable title to the
Assets free and clear of all liens, claims, encumbrances, security interests,
restrictions on transfer or other defects in title of any kind, and Seller is
offering, selling and transferring the Assets to the Purchasers free and clear
of all liens, claims, encumbrances, security interests, restrictions on transfer
or other defects in title of any kind or description, except for provisions
contained in the Principal Agreement, the RDA, the Buy-Sell Agreement and the
Voting Trust Agreements. Seller is not a party to any contract that remains in
effect with respect to the Assets other than the Prior Agreements.


D.           Survival; Indemnity. The above representations and warranties of
the NYTEX Parties shall survive the Closing of the transactions contemplated by
this Agreement. The NYTEX Parties each hereby agree to defend, indemnify and
hold harmless the Purchasers and their employees, agents, successors and assigns
from and against any claim, damage, liability, loss, cost or expense (including
reasonable attorney’s fees) arising directly or indirectly out of (i) any
material inaccuracy or breach of any of the NYTEX Parties’ representations and
warranties made in this Agreement, (ii) any material failure of Sellers to
perform their obligations as set forth in this Agreement, and (iii) any and all
actions, suits, litigation, arbitration, proceedings, investigations, claims or
liabilities of whatever nature arising out of the foregoing. The remedies set
out above shall be cumulative and shall not preclude the assertion by any Party
or any other rights or the seeking of any other remedies against other Parties.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                  Page
3 of 12 
 

--------------------------------------------------------------------------------

 
 


III.
Representations and Warranties of the Purchasers


The Purchasers hereby represent and warrant to the NYTEX Parties as follows:


A.           Organization. Standing and Authority; Execution and Delivery;
Enforceability. This Agreement has been duly executed and delivered by the
Purchasers. This Agreement constitutes a legal, valid and binding obligation of
the Purchasers, enforceable against each such Purchasers in accordance with its
terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by the Purchasers do
not, and the consummation of the transactions contemplated hereby and the
compliance by the Purchasers with the terms and conditions hereof will not,
conflict with, or result in any violation of, breach or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation, payment or acceleration of any obligation or to loss of benefit
under, or result in the creation of any liens, claims, encumbrances, security
interests, options, charges, licenses to third parties or other restrictions of
any kind under any provision of the organizational documents of any of the
Purchasers, any other documents affecting the Purchasers or judicial or
regulatory order or decree affecting the Purchasers.


2.           No consent, waiver, approval, license, permit, order or
authorization of or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to the Purchasers
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby.


C.           Survival; Indemnity. The above representations and warranties of
the Purchasers shall survive the Closing of the transactions contemplated by
this Agreement. The Purchasers each hereby agree to defend, indemnify and hold
harmless the NYTEX Parties and their employees, agents, successors and assigns
from and against any claim, damage, liability, loss, cost or expense (including
reasonable attorney’s fees) arising directly or indirectly out of (i) any
material inaccuracy or breach of any of the Purchasers’ representations and
warranties made in this Agreement, (ii) any material failure of Purchasers to
perform their obligations as set forth in this Agreement, and (iii) any and all
actions, suits, litigation, arbitration, proceedings, investigations, claims or
liabilities of whatever nature arising out of the foregoing. The remedies set
out above shall be cumulative and shall not preclude the assertion by any Party
or any other rights or the seeking of any other remedies against other Parties.
 
IV.
Representations and Warranties of Supreme Vacuum


Supreme Vacuum hereby represents and warrants to the NYTEX Parties as follows:



Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 4 of 12 
 

--------------------------------------------------------------------------------

 


A.           Organization, Standing and Authority; Execution and Delivery;
Enforceability.


1.           Supreme Vacuum is a legal entity, duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Supreme Vacuum has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby.
All corporate acts and other proceedings required to he taken by Supreme Vacuum
to authorize the execution, delivery and performance of this Agreement and to
consummate the transactions contemplated hereby, have been or will be, prior to
Closing, duly and properly taken.


2.           This Agreement has been duly executed and delivered by the Supreme
Vacuum. This Agreement constitutes a legal, valid and binding obligation of the
Supreme Vacuum, enforceable against Supreme Vacuum in accordance with its terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by Supreme Vacuum does
not, and the consummation of the transactions contemplated hereby and the
compliance by Supreme Vacuum with the terms and conditions hereof will not,
conflict with, or result in any violation of, breach or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation, payment or acceleration of any obligation or to loss of benefit
under, or result in the creation of any liens, claims, encumbrances, security
interests, options, charges, licenses to third parties or other restrictions of
any kind under any provision of the organizational documents of Supreme Vacuum,
any other documents affecting Supreme Vacuum or judicial or regulatory order or
decree affecting the Supreme Vacuum.


2.           No consent, waiver, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to Supreme Vacuum
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby.


C.           Survival; Indemnity. The above representations and warranties of
Supreme Vacuum shall survive the Closing of the transactions contemplated by
this Agreement. Supreme Vacuum hereby agrees to defend, indemnify and hold
harmless the NYTEX Parties and their employees, agents, successors and assigns
from and against any claim, damage, liability, loss, cost or expense (including
reasonable attorney’s fees) arising directly or indirectly out of (i) any
material inaccuracy or breach of any of Supreme Vacuum’s representations and
warranties made in this Agreement, (ii) any material failure of Supreme Vacuum
to perform its obligations as set forth in this Agreement, and (iii) any and all
actions, suits, litigation, arbitration, proceedings,
investigations, claims or liabilities of whatever nature arising out of the
foregoing. The remedies set out above shall be cumulative and shall not preclude
the assertion by any Party or any other rights or the seeking of any other
remedies against other Parties.


D.           Waiver of Right of First Refusal. To the extent it has a right of
first refusal pursuant to the Buy-Sell-Agreement, Supreme Vacuum hereby waives
such right and specifically approves of the transactions contemplated by this
Agreement.
 
 

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 5 of 12 
 

--------------------------------------------------------------------------------

 


V.
Representations and Warranties of Goldwell


Goldwell hereby represents and warrants to the NYTEX Parties as follows:


A.           Organization, Standing and Authority; Execution and Delivery;
Enforceability.


1.           Goldwell is a legal entity, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. Goldwell
has all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby and thereby. All corporate acts
and other proceedings required to be taken by Goldwell to authorize the
execution, delivery and performance of this Agreement and to consummate the
transactions contemplated hereby, have been or will be, prior to Closing, duly
and properly taken.


2.           This Agreement has been duly executed and delivered by the
Goldwell. This Agreement constitutes a legal, valid and binding obligation of
the Goldwell, enforceable against Goldwell in accordance with its terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by Goldwell does not,
and the consummation of the transactions contemplated hereby and the compliance
by Goldwell with the terms and conditions hereof will not, conflict with, or
result in any violation of, breach or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation,
payment or acceleration of any obligation or to loss of benefit under, or result
in the creation of any liens, claims, encumbrances, security interests, options,
charges, licenses to third parties or other restrictions of any kind under any
provision of the organizational documents of Goldwell, any other documents
affecting Goldwell or judicial or regulatory order or decree affecting the
Goldwell.


2.           No consent, waiver, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to Goldwell in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.
 
C.           Survival; Indemnity. The above representations and warranties of
Goldwell shall survive the Closing of the transactions contemplated by this
Agreement. Goldwell hereby agrees to defend, indemnify and hold harmless the
NYTEX Parties and their employees, agents, successors and assigns from and
against any claim, damage, liability, loss, cost or expense (including
reasonable attorney’s fees) arising directly or indirectly out of (i) any
material inaccuracy or breach of any of Goldwell’s representations and
warranties made in this Agreement, (ii) any material failure of Goldwell to
perform its obligations as set forth in this Agreement, and (iii) any and all
actions, suits, litigation, arbitration, proceedings, investigations, claims or
liabilities of whatever nature arising out of the foregoing. The remedies set
out above shall he cumulative and shall not preclude the assertion by any Party
or any other rights or the seeking of any other remedies against other Parties.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 6 of 12 
 

--------------------------------------------------------------------------------

 


D.           Waiver of Right of First Refusal. To the extent it has a right of
first refusal pursuant to the Buy-Sell Agreement, Goldwell hereby waives such
right and specifically approves of the transactions contemplated by this
Agreement.


VI.
Representations and Warranties of Martin


Martin hereby represents and warrants to the NYTEX Parties as follows:


A.           Execution and Delivery., Enforceability. This Agreement has been
duly executed and delivered by the Martin. This Agreement constitutes a legal,
valid and binding obligation of the Martin, enforceable against Martin in
accordance with its terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by Martin does not,
and the consummation of the transactions contemplated hereby and the compliance
by Martin with the terms and conditions hereof will not, conflict with, or
result in any violation of, breach or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation,
payment or acceleration of any obligation or to loss of benefit under, or result
in the creation of any liens, claims, encumbrances, security interests, options,
charges, licenses to third parties or other restrictions of any kind under any
provision of the organizational documents of Martin, any other documents
affecting Martin or judicial or regulatory order or decree affecting the Martin.


2.           No consent, waiver, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to Martin in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.


C.           Survival; Indemnity. The above representations and warranties of
Martin shall survive the Closing of the transactions contemplated by this
Agreement. Martin hereby agrees to defend, indemnify and hold harmless the NYTEX
Parties and their employees, agents, successors and assigns from and against any
claim, damage, liability, loss, cost or expense (including reasonable attorney’s
fees) arising directly or indirectly out of (i) any material inaccuracy or
breach of any of Martin’s representations and warranties made in this Agreement,
(ii) any material failure of Martin to perform its obligations as set forth in
this Agreement, and (iii) any and all actions, suits, litigation, arbitration,
proceedings, investigations, claims or liabilities of whatever nature arising
out of the foregoing. The remedies set out above shall be cumulative and shall
not preclude the assertion by any Party or any other rights or the seeking of
any other remedies against other Parties.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 7 of 12 
 

--------------------------------------------------------------------------------

 


D.           Waiver of Right of First Refusal. To the extent he has a right of
first refusal pursuant to the Buy-Sell Agreement, Martin hereby waives such
right and specifically approves of the transactions contemplated by this
Agreement.


VII.
Representations and Warranties of Cude


Cude hereby represents and warrants to the NYTEX Parties as follows:


A.           Execution and Delivery; Enforceability. This Agreement has been
duly executed and delivered by the Cude. This Agreement constitutes a legal,
valid and binding obligation of the Cude, unenforceable against Cude in
accordance with its terms.


B.           No Conflicts; Consents.


1.           The execution and delivery of this Agreement by Cude does not, and
the consummation of the transactions contemplated hereby and the compliance by
Cude with the terms and conditions hereof will not, conflict with, or result in
any violation of, breach or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation, payment or
acceleration of any obligation or to loss of benefit under, or result in the
creation of any liens, claims, encumbrances, security interests, options,
charges, licenses to third parties or other restrictions of any kind under any
provision of the organizational documents of Cude, any other documents affecting
Cude or judicial or regulatory order or decree affecting the Cude.


2.           No consent, waiver, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required to be obtained or made by or with respect to Cude in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.


C.           Survival; Indemnity. The above representations and warranties of
Cude shall survive the Closing of the transactions contemplated by this
Agreement. Cude hereby agrees to defend, indemnify and hold harmless the NYTEX
Parties and their employees, agents, successors and assigns from and against any
claim, damage, liability, loss, cost or expense (including reasonable attorney’s
fees) arising directly or indirectly out of (i) any material inaccuracy or
breach of any of Cude’s representations and warranties made in this Agreement,
(ii) any material failure of Cude to perform its obligations as set forth in
this Agreement, and (iii) any and all actions, suits, litigation, arbitration,
proceedings, investigations, claims or liabilities of whatever nature arising
out of the foregoing. The remedies set out above shall be cumulative and shall
not preclude the assertion by any Party or any other rights or the seeking of
any other remedies against other Parties.


VIII.
Closing


A.           The Purchase Price for the Assets payable by Purchasers to Seller
at Closing shall be $400,000.00.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 8 of 12 
 

--------------------------------------------------------------------------------

 


B.           The Closing of the transactions contemplated by this Agreement
shall take place at the offices of Goldwell at 1200 Bensdale Road, Pleasanton,
Texas, at a mutually agreeable time on or before August 27, 2010. Michael Galvis
shall personally attend such Closing as the duly authorized representative of
Purchasers and as a Director of Supreme Vacuum.


C.           At Closing, Supreme Vacuum shall hold a special, called meeting of
its Board of Directors to authorize and approve this Agreement and to waive its
rights under the Buy-Sell Agreement to purchase the Registered Shares and the
Martin Shares.


D.           Also at Closing, there shall be a special, called meeting of the
Board of Directors of Goldwell to authorize and approve this Agreement and to
waive its rights under the Buy-Sell Agreement to (i) acquire the Registered
Shares and the Martin Shares, and (ii) require the Purchasers to release and
eliminate all guaranties of Supreme Vacuum debt by Purchasers and Cude.


E.           Following such meetings of the Board of Directors of Supreme Vacuum
and Goldwell, Michael Galvis shall resign as a Director of Supreme Vacuum, and
Cude shall resign as a Director of Supreme Vacuum.


F.           This Agreement shall be fully executed by all Parties other than
Martin at Closing. Martin may sign this Agreement prior to Closing and deliver
his signed Agreement to the Closing through Michael Galvis or otherwise. By
virtue of signing this Agreement at Closing, Sellers shall be deemed to have
thereby assigned, transferred and delivered the Assets to Purchasers in the
proportions of sixty percent (60%) to Leo Quintanilla and forty percent (40%) to
Hector Quintanilla.


G.           Also at Closing, subject to payment of the Purchase Price, Seller
shall endorse the Supreme Vacuum stock certificates representing the Registered
Shares and the Martin Shares over to Purchasers in the proportion of sixty
percent (60%) to Leo Quintanilla and forty percent (40%) to Hector Quintanilla.


H.           Subject to the delivery of all such documentation at Closing,
Purchasers shall deliver to Michael Galvis, as representative of SOS, one or
more cashier’s checks payable to SOS in the aggregate amount of $400,000.00.
 
IX.
Termination of Prior Agreements


The Parties hereto agree that the Prior Agreements shall be fully and finally
terminated in their entirety as of the Effective Date and be of no further force
or effect. No Party hereto shall have any further obligation or liability to any
other Party hereto under the Prior Agreements from and after the Effective Date.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                                 
Page 9 of 12 
 

--------------------------------------------------------------------------------

 
 
X.
Full Release


The Parties to this Agreement, for themselves and each of their respective (as
applicable) affiliates, officers, directors, shareholders, members, managers,
employees, contractors, estates, spouses, heirs, executors, administrators,
successors, assigns and agents hereby fully and finally release, acquit and
discharge all other Parties to this Agreement and each of their respective (as
applicable) present and former affiliates, officers, directors, shareholders,
members, managers, employees, contractors, estates, spouses, heirs, executors,
administrators, successors, assigns and agents of and from all claims, actions,
attorneys’ fee claims, choses in action, causes of action, damages, demands,
differences. expenses, losses and liabilities of any nature, whether in contract
or in tort or under any statute, whether choate, inchoate, matured, unmatured,
fixed, contingent, legal or equitable, whether known or unknown, whether they be
direct actions, counterclaims, cross-actions or third-party claims, whether for
compensatory, punitive or exemplary damages, or arising under or by virtue of
any judicial decision, statute or regulation, for past, present and/or future
injuries for property or economic damage and for all other losses and damages of
any kind or character, including, but not limited to, all elements of damages,
all remedies, all claims, demands and causes of action that are now recognized
by law or that may be created or recognized in the future in any manner,
including, without limitation, by statute, regulation (administrative or
otherwise) or judicial decision, and including, but not limited to, all claims,
demands and causes of action which any Party hereto may have now or may have in
the future, by virtue of assignment or otherwise, arising out of the manner in
which any Parties’ counsel handled, settled or defended any claims, demands or
causes of action in connection with the Prior Agreements and all prior
transactions between the Parties hereto.


XI.
Miscellaneous


A.           Each Party hereby represents and warrants that he or it has the
authority and capacity to enter into this Agreement and to grant the releases
set forth herein; that he or it is the sole owner of any and all claims released
by this Agreement; and that no portion of any claim released in this Agreement
has been sold, assigned, transferred, pledged or hypothecated to any third
party.


B.           The Parties agree that the releases contained in this Agreement
have been agreed to in order to fully settle and satisfy all claims that the
Parties had or have against the others on the Effective Date of this Agreement,
and that no Party will receive any further sums, money or consideration
therefor.


C.           This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective heirs, executors, administrators, legal
representatives, successors and assigns.


D.           This Agreement may not be amended or other changed except by an
agreement in writing signed by each of the Parties.


E.           If any provision of this Agreement is or may be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nonetheless survive and continue in full force and effect
without being impaired or invalidated in any way.


F.           This Agreement may be executed in several counterparts, each of
which shall be an original and each of which shall constitute but one and the
same instrument. This Agreement may be executed and delivered by one or more
Parties by facsimile or electronic transmission and, when so delivered, shall be
deemed an original document bearing an original signature and shall constitute
the valid, binding and enforceable obligation of the Party or Parties so
delivering this Agreement.

Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                               
Page 10 of 12 
 

--------------------------------------------------------------------------------

 
 
G.           Headings in this Agreement are for the convenience of the Parties
and are not to be used in construing the Agreement. This Agreement shall not be
construed or interpreted against any Parties, by reason of having drafted this
Agreement or otherwise, but shall be construed and interpreted as to give the
fullest affect to the undertakings and releases set forth herein.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and be
effective as of the Effective Date.
 
PURCHASERS
    ___________________________________ 
Leo Quintanilla
    ___________________________________ 
Hector Quintanilla
   
SELLERS
   
SUPREME OILFIELD SERVICES, INC.
 
By:_________________________________
Its:_________________________________
Printed Name:_________________________
     
NYTEX ENERGY HOLDINGS, INC.
 
By:_________________________________
Its:_________________________________
Printed Name:_________________________




Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                               
Page 11 of 12 
 

--------------------------------------------------------------------------------

 





NYTEX PETROLEUM, INC.
   
By:_________________________________
Its:_________________________________
Printed Name:_________________________
   
SUPREME FLUID SERVICES PARTNERS, LLC
   
By:_________________________________
Its:_________________________________
Printed Name:_________________________
   
OTHER PARTIES
   
SUPREME VACUUM SERVICES, INC.
   
By:_________________________________
Its:_________________________________
Printed Name:_________________________
   
GOLDWELL INVESTMENTS, INC.
   
By:_________________________________
Its:_________________________________
Printed Name:_________________________
    ___________________________________ 
Weldon Cude
    ___________________________________ 
Hill Martin







 
 
 
Purchase
Agreement                                                                                                                                                                                                                                                                                                                                                             
Page 12 of 12